                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 1 of 35



                                                    1 KAZEROUNI LAW GROUP, APC
                                                    2 Abbas Kazerounian, Esq. (SBN: 249203)
                                                         ak@kazlg.com
                                                    3 245 Fischer Avenue, Suite D1
                                                      Costa Mesa, California 92626
                                                    4
                                                      Telephone: (800) 400-6808
                                                    5 Facsimile: (800) 520-5523
                                                    6 [Additional Attorneys on Signature Page]
                                                    7
                                                      Attorneys for Plaintiff,
                                                    8 Gregory Franklin
                                                    9
Kazerouni Law Group, APC




                                                    10                               UNITED STATES DISTRICT COURT
                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                           Costa Mesa, California




                                                    11
                                                    12      GREGORY FRANKLIN,                                       Case No.: 3:18-CV-03333-SI
                                                    13      Individually and on Behalf of All
                                                            Others Similarly Situated,                              MEMORANDUM OF POINTS
                                                    14                                                              AND AUTHORITIES IN
                                                    15                                Plaintiff,                    SUPPORT OF PLAINTIFF
                                                            v.                                                      GREGORY FRANKLIN’S
                                                    16                                                              MOTION FOR CLASS
                                                    17      OCWEN LOAN SERVICING,                                   CERTIFICATION PURSUANT
                                                            LLC,                                                    TO FED. R. CIV. P. 23(B)(2)
                                                    18                                                              AND (B)(3)
                                                    19
                                                                                      Defendant.                    Date: May 22, 2020
                                                    20                                                              Time: 10:00 a.m.
                                                    21                                                              Place: Courtroom 1 – 17th Floor
                                                                                                                    Judge: Hon. Susan Illston
                                                    22
                                                    23                                                              [Filed concurrently with Declaration
                                                                                                                    of Declaration of Abbas
                                                    24                                                              Kazerounian; Declaration of Jason
                                                    25                                                              A. Ibey; Declaration of Ryan
                                                                                                                    McBride; Declaration of Gregory
                                                    26
                                                                                                                    Franklin; Declaration of Siddharth
                                                    27                                                              Chadha; and Declaration of Jeffrey
                                                                                                                    A. Hansen]
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           0
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 2 of 35



                                                    1                                                TABLE OF CONTENTS
                                                    2 TABLE OF AUTHORITIES ............................................................................................. iii
                                                    3                                                                                                                        Page No.
                                                    4 I.       INTRODUCTION ...................................................................................................... 1
                                                    5 II.      PROCEDURAL BACKGROUND ............................................................................ 1
                                                    6 III. FACTUAL BASIS FOR CLASS CERTIFICATION ................................................ 2
                                                    7 IV. CALIFORNIA INVASION OF PRIVACY ACT ...................................................... 3
                                                    8 V.       RULE 23 STANDARDS AND CLASS CERTIFICATION ANALYSIS ................. 4
                                                    9          A. The Proposed Class and Sub-Class Are Adequately Defined and Based on
Kazerouni Law Group, APC




                                                    10               Objective Criteria................................................................................................. 6
                           Costa Mesa, California




                                                    11         B. Numerosity .......................................................................................................... 7
                                                    12         C. Commonality and Predominance of Common Issues .......................................... 8
                                                    13                 1. Commonality ................................................................................................8
                                                    14                 2. Predominance of Common Issues...............................................................10
                                                    15                     i.     Several issues if fact and law are subject to common proof ............... 10
                                                    16                     ii.     The required timing of a recording disclosure is a merits issue .........12
                                                    17                    iii.     Defendant's asserted consent defense .................................................13
                                                    18                    iv.      Defendant's asserted statute of limitations defense .............................15
                                                    19         D. Typicality ........................................................................................................... 16
                                                    20         E. Adequacy of Representation .............................................................................. 17
                                                    21         F. The Court Should Certify an Injunctive Relief Class Under Rule 23(b)(2) ...... 18
                                                    22                1. Class Certification Under F.R.C.P. 23(B)(2) ............................................. 19
                                                    23                 2. Permanent Injunctive Relief………………………………………………19
                                                    24                 3. Standing for Prospective Injunctive Relief………………………………..20
                                                    25         G. The Court Should Separately Certify a Statutory Damages Class Under
                                                    26               Rule 23(b)(3) ..................................................................................................... 22
                                                    27                 1. Interests of Class Members ....................................................................... 22
                                                    28                 2. Extend and nature of other litigation .........................................................23
                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           i
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 3 of 35



                                                     1                3. Desirability of concentrating litigation in the forum ...................................23
                                                     2                4. Manageability ..............................................................................................24
                                                     3   VI. CONCLUSION ........................................................................................................ 25
                                                     4
                                                     5
                                                     6
                                                     7
                                                     8
                                                     9
Kazerouni Law Group, APC




                                                    10
                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           ii
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 4 of 35


                                                                                                  TABLE OF AUTHORITIES
                                                     1
                                                     2          Cases
                                                     3 Abdeljalil v. GE Capital Corp.,
                                                     4       306 F.R.D. 303 (S.D. Cal. 2015) .................................................................................. 6
                                                     5 Abdullah v. U.S. Sec. Assocs., Inc.,
                                                     6      731 F.3d 952 (9th Cir. 2013) ......................................................................................... 8
                                                     7 Abels v. JBC Legal Group, P.C.,
                                                     8      227 F.R.D. 541 (N.D. Cal. 2005) ................................................................................. 10
                                                     9 Ades v. Omni Hotels Mgmt. Corp.,
Kazerouni Law Group, APC




                                                    10      No. 2:13-cv-02468-CAS(MANx),
                           Costa Mesa, California




                                                    11      2014 U.S. Dist. LEXIS 129689 (C.D. Cal. Sep. 8, 2014)..................................... passim
                                                    12 Amchem Prods., Inc. v. Windsor,
                                                    13       521 U.S. 591 (1997) .............................................................................................. 10, 13
                                                    14 Armstrong v. Davis,
                                                    15       275 F.3d 849 (9th Cir. Cal. 2001) ......................................................................... 16, 21
                                                    16 B.K. v. Snyder,
                                                    17      922 F.3d 957 (9th Cir. 2019) ................................................................................. 20, 21
                                                    18 Barani v. Wells Fargo Bank, N.A.,
                                                    19       No. 12CV2999-GPC(KSC),
                                                    20       2014 U.S. Dist. LEXIS 49838 (S.D. Cal. Apr. 9, 2014) ............................................. 25
                                                    21 Briseno v. ConAgra Foods, Inc.,
                                                    22      844 F.3d 1121 (9th Cir. 2017) ....................................................................................... 7
                                                    23 Brown v. Defender Sec. Co.,
                                                    24      2012 U.S. Dist. LEXIS 153133 (C.D. Cal. Oct. 2, 2012) .............................................. 4
                                                    25 Califano v. Yamaki,
                                                    26       442 U.S. 682 (1979) ...................................................................................................... 5
                                                    27
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           iii
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 5 of 35



                                                     1   Carr v. Tadin, Inc.,
                                                     2       No. 12-CV-3040 JLS (JMA),
                                                     3       2014 U.S. Dist. LEXIS 179835 (S.D. Cal. Apr. 18, 2014) ................................... 19, 21
                                                     4   Cartwright v. Viking Indus.,
                                                     5      2009 U.S. Dist. LEXIS 83286 (E.D. Cal. Sept. 11, 2009) ............................................. 5
                                                     6   Cholakyan v. Mercedes-Benz, USA, LLC,
                                                     7      281 F.R.D. 534 (C.D. Cal. 2012) ................................................................................. 19
                                                     8   City of Los Angeles v. Lyons,
                                                     9      461 U.S. 95 (1983) ....................................................................................................... 20
Kazerouni Law Group, APC




                                                    10   Davidson v. Kimberly-Clark Corp.,
                                                    11      889 F.3d 956 (9th Cir. 2018) ....................................................................................... 20
                           Costa Mesa, California




                                                    12   Des Roches v. Cal. Physicians' Serv.,
                                                    13      320 F.R.D. 486 (N.D. Cal. 2017) ................................................................................... 7
                                                    14   Eisen v. Carlisle & Jacquelin,
                                                    15      417 U.S. 156 (U.S. 1974)......................................................................................... 5, 25
                                                    16   Ellis v. Costco Wholesale Corp.,
                                                    17      657 F.3d 970 (9th Cir. 2011) ....................................................................................... 19
                                                    18   Flanagan v. Flanagan,
                                                    19      27 Cal. 4th 766 (Cal. 2002)............................................................................................ 4
                                                    20   Franklin v. Ocwen Loan Servicing, LLC,
                                                    21      No. 18-cv-03333-SI,
                                                    22      2018 U.S. Dist. LEXIS 193485 (N.D. Cal. Nov. 13, 2018)......................... 4, 12, 17, 20
                                                    23   Friddle v. Epstein,
                                                    24      16 Cal. App. 4th 1649 (1993) ...................................................................................... 14
                                                    25   Galvan v. KDI Distrib.,
                                                    26      No. SACV 08-0999-JVS (ANx),
                                                    27      2011 U.S. Dist. LEXIS 127602 (C.D. Cal. Oct. 25, 2011) .......................................... 24
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           iv
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 6 of 35



                                                     1   General Telephone Co. of Southwest v. Falcon,
                                                     2      457 U.S 147 (1982) .................................................................................................... 6, 8
                                                     3   Gulf Oil Co. v. Bernard,
                                                     4      452 U.S. 89 (1981) ......................................................................................................... 1
                                                     5   Gusman v. Comcast Corp.,
                                                     6       2014 U.S. Dist. LEXIS 46956 (S.D. Cal. Apr. 2, 2014) ............................................... 8
                                                     7   Hanlon v. Chrysler Corp.,
                                                     8       150 F.3d 1011 (9th Cir. 1988) .......................................................................... 8, 10, 16
                                                     9   Hanon v. Dataproducts Corp.,
Kazerouni Law Group, APC




                                                    10      976 F.2d 497 (9th Cir. 1992) ............................................................................. 5, 16, 17
                                                    11   In re Adobe Sys., Inc. Sec. Litig.,
                           Costa Mesa, California




                                                    12      139 F.R.D. 150 (N.D. Cal. 1991). .................................................................................. 6
                                                    13   In re Anthem, Inc. Data Breach Litig.,
                                                    14      327 F.R.D. 299 (N.D. Cal. 2018) ................................................................................. 13
                                                    15   In re ConAgra Foods, Inc.,
                                                    16      90 F. Supp. 3d 919 (C.D. Cal. 2015) ........................................................................... 22
                                                    17   In re Connetics Corp. Sec. Litig.,
                                                    18      257 F.R.D. 572 (N.D. Cal. 2009) ................................................................................... 6
                                                    19   Johnson v. California,
                                                    20      543 U.S. 499 (2005) ..................................................................................................... 21
                                                    21   Kartman v. State Farm Mut. Auto. Ins. Co.,
                                                    22      634 F.3d 883, 895 (7th Cir. 2011), cert. denied 565 U.S. 878 (2011) ......................... 22
                                                    23   Kearney v. Salomon Smith Barney, Inc.,
                                                    24      39 Cal. 4th 95 (2006) ................................................................................... 4, 12, 14, 17
                                                    25   Kight v. CashCall, Inc.,
                                                    26      200 Cal. App. 4th 1377 (2011) .................................................................................... 14
                                                    27
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           v
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 7 of 35



                                                     1   Kline v. Dymatize Enters., LLC,
                                                     2      No. 15-CV-2348-AJB-RBB,
                                                     3      2016 U.S. Dist. LEXIS 142774 (S.D. Cal. Oct. 13, 2016) .......................................... 21
                                                     4   Knutson v. Schwan's Home Serv.,
                                                     5      2013 U.S. Dist. LEXIS 127032 (S.D. Cal. Sep. 5, 2013) .............................................. 6
                                                     6   Kuschner v. Nationwide Credit, Inc.,
                                                     7      256 F.R.D. 684 (E.D. Cal. 2009) ................................................................................... 4
                                                     8   Lejbman v. Transnational Foods, Inc.,
                                                     9      2018 U.S. Dist. LEXIS 40244 (S.D. Cal. Mar. 12, 2018) ........................................... 21
Kazerouni Law Group, APC




                                                    10   Lieberman v. KCOP Television, Inc.,
                                                    11      110 Cal. App. 4th 156 (2003) .................................................................................. 4, 14
                           Costa Mesa, California




                                                    12   Mazza v. Am. Honda Motor Co.,
                                                    13      666 F.3d 581 (9th Cir. 2012) ......................................................................................... 8
                                                    14   McKenzie v. Fed. Express Corp.,
                                                    15      275 F.R.D. 290 (C.D. Cal. 2011) ................................................................................... 5
                                                    16   Molski v. Gleich,
                                                    17      318 F.3d 937 (9th Cir. 2003) ....................................................................................... 19
                                                    18   Montalti v. Catanzariti,
                                                    19       191 Cal. App. 3d 96 (Ct. App. 1987) ............................................................................ 4
                                                    20   Montgomery v. Rumsfield,
                                                    21      572 F.2d 250 (9th Cir. 1978) ......................................................................................... 5
                                                    22   Moreno v. AutoZone, Inc.,
                                                    23      251 F.R.D. 417 (N.D. Cal. 2008) ................................................................................... 7
                                                    24   Parra v. Bashas', Inc.,
                                                    25      536 F.3d 975 (9th Cir. 2008) ......................................................................................... 9
                                                    26   Parsons v. Ryan,
                                                    27      754 F.3d 657 (9th June 5, 2014) ................................................................................... 16
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           vi
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 8 of 35



                                                     1   Probe v. State Teachers' Ret. Sys.,
                                                     2      780 F.2d 776 (9th Cir. 1986) ....................................................................................... 19
                                                     3   Raffin v. Medicredit, Inc.,
                                                     4      No. CV 15-4912-GHK (PJWx),
                                                     5      2017 U.S. Dist. LEXIS 5311 (C.D. Cal. Jan. 3, 2017) ......................................... passim
                                                     6   Reyes v. Educ. Credit Mgmt. Corp.,
                                                     7      322 F.R.D. 552 (S.D. Cal. 2017) ................................................................................. 11
                                                     8   Ronquillo-Griffin v. TransUnion Rental Screening Sols., Inc.,
                                                     9      No. 17cv129 JM (BLM),
Kazerouni Law Group, APC




                                                    10      2019 U.S. Dist. LEXIS 79021 (S.D. Cal. May 9, 2019) .......................................... 1, 15
                                                    11   Rorty v. Quicken Loans Inc.,
                           Costa Mesa, California




                                                    12      No. CV 12-00560 GAF (VBKx),
                                                    13      2012 U.S. Dist. LEXIS 198911 (C.D. Cal. July 3, 2012) .............................................. 4
                                                    14   Saulsberry v. Meridian Fin. Servs.,
                                                    15      No. CV 14-6256,
                                                    16      2016 U.S. Dist. LEXIS 86419 (C.D. Cal. April 14, 2016) ...................................... 4, 10
                                                    17   Staton v. Boeing Co.,
                                                    18      327 F.3d 938 (2003)..................................................................................................... 17
                                                    19   Twegbe v. Pharmaca Integrative Pharm., Inc.,
                                                    20      2013 U.S. Dist. LEXIS 100067,
                                                    21      2013 WL 3802807 (N.D. Cal. July 17, 2013) ................................................................ 7
                                                    22   United States v. Staves,
                                                    23      383 F.3d 977 (9th Cir. 2004) ....................................................................................... 14
                                                    24   Valentino v. Carter-Wallace, Inc.,
                                                    25      97 F.3d 1227 (9th Cir. 1996) ....................................................................................... 10
                                                    26   Vera v. O'Keefe,
                                                    27      791 F. Supp. 2d 959 (S.D. Cal. 2011) .......................................................................... 14
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           vii
                                                                  Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 9 of 35



                                                     1   Wal-Mart v. Dukes,
                                                     2       131 S.Ct. 2541 (2011)........................................................................................... passim
                                                     3   Westways World Travel, Inc. v. AMR Corp.,
                                                     4       218 F.R.D. 223 (C.D. Cal. 2003) .............................................................................. 5, 23
                                                     5   Wolin v. Jaguar Land Rover N. Am., LLC,
                                                     6       617 F.3d 1168 (9th Cir. 2010) .................................................................................... 10
                                                     7   Yokoyama v. Midland Nat'l Life Ins. Co.,
                                                     8       594 F.3d 1087 (9th Cir. 2010) ..................................................................................... 12
                                                     9   Yoshioka v. Charles Schwab Corp.,
Kazerouni Law Group, APC




                                                    10       2011 U.S. Dist. LEXIS 147483 (N.D. Cal. Dec. 22, 2011) ................................... 18, 20
                                                    11   Zaklit v. Nationstar Mortg. LLC,
                           Costa Mesa, California




                                                    12       No. 5:15-cv-2190-CAS(KKx),
                                                    13       2017 U.S. Dist. LEXIS 117341 (C.D. Cal. July 24, 2017) ...................................... 3, 12
                                                    14   Zinser v. Accufix Research Inst., Inc.,
                                                    15       253 F.3d 1180 (9th Cir. 2001) ............................................................................... 19, 22
                                                    16
                                                                  Statutes
                                                    17
                                                         Cal. Code Civ. Proc. § 340(a); ............................................................................................ 4
                                                    18
                                                         California Penal Code § 630, et seq. (“CIPA”) .............................................................. 1, 3
                                                    19
                                                                  Rules
                                                    20
                                                         Fed. R. Civ. P. 23(b)(2).............................................................................................. passim
                                                    21
                                                    22            Other Authorities

                                                    23   7AA Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

                                                    24       and Procedure: Civil 3d § 1775, at 41 (2005) .............................................................. 19

                                                    25   C. Wright, A. Miller & M. Kane, Federal Prac. & Proc. Civil 2d at § 1754 (1986) ......... 5

                                                    26   H. Newberg, Newberg on Class Actions § 1115(b) (1st Ed. 1977) .................................. 16

                                                    27   Jean R. Sternlight and Elizabeth J. Jensen, Mandatory Arbitration: Using Arbitration

                                                    28       to Eliminate Consumer Class Actions: Efficient Business Practice or


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           viii
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 10 of 35



                                                     1      Unconscionable Abuse, 67 Law & Contemp. Prob. 75, 88 (2004)................................ 23
                                                     2
                                                     3
                                                     4
                                                     5
                                                     6
                                                     7
                                                     8
                                                     9
Kazerouni Law Group, APC




                                                    10
                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           ix
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 11 of 35



                                                     1    I.     INTRODUCTION
                                                     2           Through this motion, plaintiff Gregory Franklin (“Mr. Franklin” or “Plaintiff”)
                                                     3 seeks class certification status of a California class and sub-class under Fed. R. Civ. P.
                                                     4 23(b)(2) and (b)(3) for defendant Ocwen Loans Servicing, LLC’s (“OCWEN” or
                                                     5 “Defendant”) alleged violation of California Penal Code § 630, et seq. (“CIPA”). This
                                                     6 putative class action centers on a few simple allegations which, if found to be true, constitute
                                                     7 numerous violations of CIPA. Mr. Franklin alleges that OCWEN audio recorded cellular
                                                     8 telephone calls to Mr. Franklin and thousands of California customers of OCWEN
                                                     9 without their consent during the period of one day and also one month, in violation of
Kazerouni Law Group, APC




                                                    10 Cal. Pen. Code § 632.7.
                           Costa Mesa, California




                                                    11           The Supreme Court has observed, “[c]lass actions serve an important function in
                                                    12 our system of civil justice.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 99 (1981). CIPA claims,
                                                    13 such as the ones here, are amenable to class action status because the class members suffer
                                                    14 the same privacy injury in the same manner where OCWEN failed to advise of call recording
                                                    15 at the outset of its outbound calls. Consumer CIPA claims have been certified on contested
                                                    16 motions, see Raffin v. Medicredit, Inc., No. CV 15-4912-GHK (PJWx), 2017 U.S. Dist.
                                                    17 LEXIS 5311, at *29 (C.D. Cal. Jan. 3, 2017); Ades v. Omni Hotels Mgmt. Corp., No. 2:13-
                                                    18 cv-02468-CAS(MANx), 2014 U.S. Dist. LEXIS 129689, at *43 (C.D. Cal. Sep. 8, 2014);
                                                    19 and in the settlement context, Ronquillo-Griffin v. TransUnion Rental Screening Sols., Inc.,
                                                    20 No. 17cv129 JM (BLM), 2019 U.S. Dist. LEXIS 79021, at *9 (S.D. Cal. May 9, 2019).
                                                    21           Mr. Franklin moves to certify a California-only class action for injunctive relief and
                                                    22 statutory damages against Defendant, and submits that the requirements of Fed. R. Civ. P.
                                                    23 23(a), Fed. R. Civ. P. 23(b)(2) and (b)(3) are satisfied.
                                                    24 II.       PROCEDURAL BACKGROUND
                                                    25           This action was filed on June 6, 2018 (Dkt. No. 1). A First Amended Complaint
                                                    26 was filed on August 17, 2018 (Dkt. No. 18). Defendant filed an Amended Answer to the
                                                    27 First Amended Complaint on October 16, 2019 (Dkt. No. 77), following motion practice
                                                    28 (Dkt. Nos. 43, 51 and 60). On March 12, 2019, the Court ruled on a discovery dispute

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                           1
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 12 of 35



                                                     1   motion (Dkt. No. 56). The Court set a deadline of March 12, 2020 for Plaintiff to file a
                                                     2   motion for class certification (Dkt. No. 79).
                                                     3   III.    FACTUAL BASIS FOR CLASS CERTIFICATION
                                                     4           Mr. Franklin is a natural person residing in California, and a customer of OCWEN.
                                                     5   [Franklin Decl., ¶¶ 1, 5, 7; Deposition of Sherri Goodman, the Rule 30(b)(6) representative
                                                     6   of OCWEN (“Goodman Depo.”), 5:12-24; 64:15-65:3; 75:5-81-14 (Exhibit A to
                                                     7   Declaration of Jason A. Ibey (“Ibey Decl.”), ¶ 21)]. OCWEN (which is now PHH
                                                     8   Mortgage) is a business located in Florida which services mortgage loans. [FAC, ¶¶ 10,
                                                     9   19; see also, Goodman Depo., 52:25-53:13; 91:16-21; 98:8-23; Dkt. No. 77, ¶ 13].
Kazerouni Law Group, APC




                                                    10           In calling its clients in 2015, OCWEN frequently called California customers on
                                                    11   their cell phones. [See FAC, ¶¶ 30, 33; Expert Declaration of Jeffry A. Hansen (“Hansen
                           Costa Mesa, California




                                                    12   Decl.”), ¶¶ 11 and 23; Declaration of Siddharth Chadhda (“Chadha Decl.”), ¶¶ 4-11]. In
                                                    13   many instances, approximately 10.7% of the time on November 23, 2015, OCWEN failed
                                                    14   to provide a recording advisement at the outset of the call that the call may be audio
                                                    15   recorded. [See Hansen Decl., ¶ 23, and Exhibit H thereto; Chadha Decl., ¶¶ 4-11; see also,
                                                    16   Exhibit I to Ibey Decl., ¶ 29 (referring to file labeled “OC-FR0001723”).] This is the case
                                                    17   for OCWEN’s outgoing calls where its agents are instructed to follow a script that merely
                                                    18   informs, “Please be aware this call may be monitored and recorded for training purposes,”
                                                    19   (Goodman Depo., 123:7-127:17; see also, 11:20-12:8; 14:4-11). The agents do not state,
                                                    20   for example, that the call is being recorded, or that all calls are recorded. In late 2012,
                                                    21   OCWEN’s agents were instructed to verify the customer’s identification before providing
                                                    22   a call recording disclosure. [Goodman Depo., 125:18-126:13]. But as of early 2015, the
                                                    23   agents were instructed to provide the recording disclosure before verifying customer
                                                    24   identification. [Goodman Depo., 135:17-22; 137:18-24]. OCWEN keeps detailed records
                                                    25   of its calls. [Id. at 93:2-94:7; Ex. C, D, F, and J to Ibey Decl., ¶¶ 23, 24, 26].
                                                    26           In discovery obtained from OCWEN thus far, Plaintiff has obtained detailed call
                                                    27   records and corresponding audio recording files (designated Confidential by OCWEN) for
                                                    28   persons with a California area code who OCWEN called on their cell phone on November


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              2
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 13 of 35



                                                     1   23, 2015. [Exhibits I and J to Ibey Decl., ¶¶ 29-30; Goodman Depo. 93:6-94:3; 109:5-15;
                                                     2   Chadha Decl., ¶¶ 4-11]. By stipulation, OCWEN has agreed that it is a normal business
                                                     3   practice for it to maintain contact information for its customers, and that it has the property
                                                     4   address for the mortgaged property, the names of barrower and co-borrowers, and emails
                                                     5   addresses for the customers where available. [Exhibit E to Ibey Decl., ¶ 25].
                                                     6           Through separate TCPA litigation, Plaintiff was shocked to learn that OCWEN had
                                                     7   recorded its telephonic conversation with Plaintiff on November 23, 2015, without a call
                                                     8   recording disclosure before or any time during the call. [Dkt. No. 77, ¶ 27; FAC, ¶¶ 26-27;
                                                     9   Franklin Decl., ¶¶ 9-14; Exhibit C to Ibey Decl., ¶ 23 (call records relating to Mr. Franklin);
Kazerouni Law Group, APC




                                                    10   Ex. I to Ibey Decl., ¶ 29 (referring to call recording identified as OC-FR0000504, made on
                                                    11   November 23, 2015)]. OCWEN recorded that call to Plaintiff’s cell phone number with
                           Costa Mesa, California




                                                    12   area code 510, 1 and ending in 8608. [Goodman Depo., 75:5-24; 81:7-10; 88:6-89:9;
                                                    13   Franklin Decl., ¶¶ 10-14; Ex. B to Ibey Decl., ¶ 22 (Response to Request for Admission
                                                    14   (“RFA”), No. 9; Goodman Depo., 81:11-82:11; 88:6-21]. Further, based on Plaintiff’s
                                                    15   review of discovery with the assistance of Mr. Chadha and also a data analysis expert (Mr.
                                                    16   Hansen), OCWEN illegally audio recorded 96 calls to unique cell phone numbers with a
                                                    17   California area code during the period of a single day – November 23, 2015. [Hansen Decl.,
                                                    18   ¶ 23 and Exhibit H thereto; Chadha Decl., ¶¶ 4-11; see, Exh. I and J to Ibey Decl., ¶ 29-30;
                                                    19   Goodman Depo., 93:6-14; 109:2-15].
                                                    20           Therefore, based upon the allegations in the FAC, the evidence obtained thus far, and
                                                    21   evidence that will likely be obtained through further discovery, hybrid Rule 23(b)(2) and
                                                    22   Rule 23(b)(3) class certification of the CIPA claims is appropriate.
                                                    23   IV.     CALIFORNIA INVASION OF PRIVACY ACT
                                                    24           California Penal Code § 630 et seq. prohibits, among other things, the recording of
                                                    25   telephone conversations without consent. The California Supreme Court explained that
                                                    26
                                                         1
                                                    27     See Ades, 2014 U.S. Dist. LEXIS 129689, at *43 (510 is a California area code). It is more likely
                                                         than not that an OCWEN customer with a California area code was located in California. See Zaklit
                                                    28   v. Nationstar Mortg. LLC, No. 5:15-cv-2190-CAS(KKx), 2017 U.S. Dist. LEXIS 117341, at *25
                                                         (C.D. Cal. July 24, 2017) (citation omitted).

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              3
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 14 of 35



                                                     1   the statute prohibits secret or surreptitious recording of “the conversation without first
                                                     2   informing all parties to the conversation that the conversation is being recorded.” Kearney
                                                     3   v. Salomon Smith Barney, Inc., 39 Cal. 4th 95, 118 (2006). “Section 632.7 makes unlawful
                                                     4   the intentional, non-consensual recording of a telephone communication, where at least
                                                     5   one of the phones is a cordless or cellular telephone.” Kuschner v. Nationwide Credit, Inc.,
                                                     6   256 F.R.D. 684, 688 (E.D. Cal. 2009). Section 632.7 “protect[s] against interception or
                                                     7   recording of any communication.” Flanagan v. Flanagan, 27 Cal. 4th 766, 776 (Cal. 2002)
                                                     8   (Italics in original); Brown v. Defender Sec. Co., 2012 U.S. Dist. LEXIS 153133, *13 (C.D.
                                                     9   Cal. Oct. 2, 2012) (632.7 grants a wider range of protection to conversations where one
Kazerouni Law Group, APC




                                                    10   participant uses a cellular phone or cordless phone). “[A]n actionable violation of section
                                                    11   632 occurs the moment the surreptitious recording is made.” Lieberman v. KCOP
                           Costa Mesa, California




                                                    12   Television, Inc., 110 Cal. App. 4th 156, 167, 1 Cal. Rptr. 3d 536 (2003).
                                                    13           Under section 637.2, statutory damages of $5,000 may be awarded for a violation.
                                                    14   Franklin v. Ocwen Loan Servicing, LLC, No. 18-cv-03333-SI, 2018 U.S. Dist. LEXIS
                                                    15   193485, at *18 (N.D. Cal. Nov. 13, 2018) (holding CIPA does not permit damages on a
                                                    16   per violation basis for violations pre-2017 amendment).
                                                    17           The statute of limitations for claims under CIPA is one year. Saulsberry v. Meridian
                                                    18   Fin. Servs., No. CV 14-6256, 2016 U.S. Dist. LEXIS 86419, *50-51 n.5 (C.D. Cal. April
                                                    19   14, 2016). However, the discovery rule applies. “The statute of limitations for claims is
                                                    20   one year from the date the plaintiff discovered or should have discovered a surreptitious
                                                    21   recording.” Rorty v. Quicken Loans Inc., No. CV 12-00560 GAF (VBKx), 2012 U.S. Dist.
                                                    22   LEXIS 198911, at *9 (C.D. Cal. July 3, 2012) (citing Cal. Code Civ. Proc. §
                                                    23   340(a); Montalti v. Catanzariti, 191 Cal. App. 3d 96, 236 Cal. Rptr. 231, 233 (Ct. App.
                                                    24   1987)). See also, Franklin, 2018 U.S. Dist. LEXIS 193485, at *10 (denying Ocwen’s
                                                    25   motion to dismiss based on statute of limitations challenge).
                                                    26   V.      RULE 23 STANDARDS AND CLASS CERTIFICATION ANALYSIS
                                                    27           Class actions are essential to enforce laws protecting consumers, including under
                                                    28   CIPA. Rule 23 governs the certification of class actions and has as main objectives the


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              4
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 15 of 35



                                                     1   efficient resolution of the claims or liabilities of many individuals in a single action as well
                                                     2   as the elimination of repetitious litigation and possibly inconsistent adjudication. See
                                                     3   Califano v. Yamaki, 442 U.S. 682, 700-01 (1979); C. Wright, A. Miller & M. Kane, Federal
                                                     4   Prac. & Proc. Civil 2d at § 1754 (1986).
                                                     5           “[I]t is well established that for purposes of class certification, the moving party
                                                     6   does not need to establish a likelihood of prevailing on the merits.” McKenzie v. Fed.
                                                     7   Express Corp., 275 F.R.D. 290, 297 (C.D. Cal. 2011). “The operative determination is
                                                     8   whether class claims ‘may be proven by evidence common to all class members,’ not
                                                     9   whether the evidence will ultimately be persuasive.” Cartwright v. Viking Indus., 2009 U.S.
Kazerouni Law Group, APC




                                                    10   Dist. LEXIS 83286, *11 (E.D. Cal. Sept. 11, 2009) (citations omitted). Courts have broad
                                                    11   discretion in ruling on class certification. Montgomery v. Rumsfield, 572 F.2d 250, 255 (9th
                           Costa Mesa, California




                                                    12   Cir. 1978).
                                                    13           Rule 23 outlines a two-step process for determining whether class certification is
                                                    14   appropriate. First, Rule 23(a) sets forth four conjunctive prerequisites that must be met for
                                                    15   any class: (1) the class is so numerous that joinder of all members is impracticable, (2)
                                                    16   there are questions of law or fact common to the class, (3) the claims or defenses of the
                                                    17   representative parties are typical of the claims or defenses of the class, and (4) the
                                                    18   representative parties will fairly and adequately protect the interests of the class. See Fed.
                                                    19   R. Civ. P. 23(a); Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). These
                                                    20   requirements are referred to as numerosity, commonality, typicality, and adequacy.
                                                    21           Although a plaintiff must show compliance with the prerequisites of Rule 23(a)
                                                    22   under a rigorous analysis, Wal-Mart v. Dukes, 131 S.Ct. 2541, 2552 (2011), “[i]n
                                                    23   determining the propriety of a class action, the question is not whether the plaintiff … ha[s]
                                                    24   stated a cause of action or will prevail on the merits, but rather whether the requirements
                                                    25   of Rule 23 are met.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (U.S. 1974). As
                                                    26   explained by the Supreme Court in 1982, “[s]ometimes the issues are plain enough from
                                                    27   the pleadings to determine whether the interests of the absent parties are fairly
                                                    28   encompassed within the named plaintiff's claim…” General Telephone Co. of Southwest


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              5
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 16 of 35



                                                     1   v. Falcon, 457 U.S 147, 160 (1982). “Sufficient information must be provided to form a
                                                     2   reasonable informed judgment on each of the requirements of Fed. R. Civ. P. 23.” In re
                                                     3   Connetics Corp. Sec. Litig., 257 F.R.D. 572, 576 (N.D. Cal. 2009). Once subdivision (a)
                                                     4   of Rule 23 is satisfied, the party seeking certification must demonstrate that the action falls
                                                     5   into one of three categories under Rule 23(b); In re Adobe Sys., Inc. Sec. Litig., 139 F.R.D.
                                                     6   150, 153 (N.D. Cal. 1991).
                                                     7           A.       The Proposed Class and Sub-Class Are Adequately Defined and Based
                                                     8                    on Objective Criteria
                                                     9           Mr. Franklin requests certification of the following California Class and Sub-class:
Kazerouni Law Group, APC




                                                    10
                                                                          Class. All persons in California who are customers of
                                                    11                    Defendant whose cellular telephone conversation on at least
                           Costa Mesa, California




                                                                          one outgoing call from Defendant was recorded by Defendant
                                                    12                    and/or its agent/s without consent between November 1, 2015
                                                                          and November 30, 2015.
                                                    13
                                                    14                    Sub-class. All persons in California who are customers of
                                                                          Defendant whose cellular telephone conversation on at least
                                                    15                    one outgoing call from Defendant was recorded by Defendant
                                                                          and/or its agent/s without consent on November 23, 2015.
                                                    16
                                                    17           The proposed Class and Sub-class definitions are clearly defined and based on
                                                    18   objective criteria, including whether the class member is a person in California who is a
                                                    19   customer of Defendant, called on their cellular telephone, where the call/s were audio
                                                    20   recorded by Defendant without consent, based on Defendant’s own business records.
                                                    21           While the Class and Sub-class definitions are narrower than the class proposed in
                                                    22   the FAC at ¶ 41, this is permitted when moving for class certification, for it could cause no
                                                    23   undue prejudice to Defendant; Defendant was on notice of a broader proposed class. See
                                                    24   Knutson v. Schwan's Home Serv., 2013 U.S. Dist. LEXIS 127032, at *13 (S.D. Cal. Sep.
                                                    25   5, 2013) (certifying class of NutriSystem customers following discovery, which was
                                                    26   narrower than proposed class in the pleadings); Abdeljalil v. GE Capital Corp., 306 F.R.D.
                                                    27   303, 306 (S.D. Cal. 2015) (permitting plaintiff to narrow the class definition in a motion
                                                    28   for class certification without amending the operative complaint because “the new


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              6
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 17 of 35



                                                     1   definition is simply a narrower version of the class definition presented in the [operative
                                                     2   complaint], which is allowable”). Plaintiff proposes the narrower Class and Sub-class after
                                                     3   having conducted discovery and to foster the manageability of a class action.
                                                     4           In light of the controlling decision in Briseno v. ConAgra Foods, Inc., 844 F.3d
                                                     5   1121, 1123 (9th Cir. 2017), Plaintiff is not required to show that it is administratively
                                                     6   feasible to identify the Class and Sub-class members; there is no separate administrative
                                                     7   feasibility requirement. See Des Roches v. Cal. Physicians' Serv., 320 F.R.D. 486, 511-12
                                                     8   (N.D. Cal. 2017). It is enough that the class definition describes “a set of common
                                                     9   characteristics sufficient to allow” a prospective plaintiff to “identify himself or herself as
Kazerouni Law Group, APC




                                                    10   having a right to recover based on the description.” Moreno v. AutoZone, Inc., 251 F.R.D.
                                                    11   417, 421 (N.D. Cal. 2008) (citation and internal quotations omitted).
                           Costa Mesa, California




                                                    12           B.       Numerosity
                                                    13           The class must be “so numerous that joinder of all members is impracticable.” Fed.
                                                    14   R. Civ. P. 23(a)(1). “[T]he numerosity requirement is usually satisfied where the class
                                                    15   comprises 40 or more members.” Twegbe v. Pharmaca Integrative Pharm., Inc., 2013 U.S.
                                                    16   Dist. LEXIS 100067, 2013 WL 3802807, *3 (N.D. Cal. July 17, 2013).
                                                    17           Here, Plaintiff has already identified the 96 unique cell phone numbers of the Sub-
                                                    18   class members whose calls from Defendant were audio recorded without their consent on
                                                    19   November 23, 2015, based on Defendant’s business records. [See Hansen Decl., ¶ 23 and
                                                    20   Exhibit H thereto; Chadha Decl., ¶ 11]. OCWEN should have contact information such as
                                                    21   mailing address and/or email address for each of these individuals (customers of
                                                    22   Defendant), based on representations from Defendant in deposition testimony and a signed
                                                    23   stipulation. [See Goodman Depo., 101:2-12; 104:10-16; Exhibit E to Ibey Decl., ¶ 25].
                                                    24           Additionally, taking a common-sense approach, the number of members in the
                                                    25   larger Class whose cell phone calls from Defendant were audio recorded during the month
                                                    26   of November 2015, is at least more than a thousand. The number is likely close to 2,280
                                                    27   (96 x 30 days = 2,880), given that Defendant produced data for 3,725 outgoing call
                                                    28   recordings (890 which actually connected) to cell phones during a one-day period on


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              7
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 18 of 35



                                                     1   November 23, 2015, and OCWEN failed to give a recording disclosure at the outset of
                                                     2   those calls approximately 10.7% of the time (962 / 890 = Approx. 10.7%). [Chadha Decl.,
                                                     3   ¶¶ 4-11. Courts are “able to make common-sense assumptions in determining
                                                     4   numerosity.’” Gusman v. Comcast Corp., 2014 U.S. Dist. LEXIS 46956, *9 (S.D. Cal. Apr.
                                                     5   2, 2014) (citation omitted).
                                                     6           Thus, the Class and Sub-class are so numerous that this action should be maintained
                                                     7   as a class action because many separate, yet nearly identical, CIPA and actions, would be
                                                     8   economically and judicially impracticable.
                                                     9           C.       Commonality and Predominance of Common Issues
Kazerouni Law Group, APC




                                                    10           For efficiency, the commonality prerequisite under Fed. R. Civ. P. 23(a)(2) and
                                                    11   predominance requirement under Rule 23(b)(3) are discussed together. See Ades, 2014 U.S.
                           Costa Mesa, California




                                                    12   Dist. LEXIS 129689, 2014 WL 4627271, at *8 (discussing predominance and
                                                    13   commonality together in a CIPA case and noting that “if plaintiffs show predominance,
                                                    14   they necessarily show commonality”).
                                                    15                    1.       Commonality
                                                    16           Rule 23(a)(2) requires at least one significant common question of law or fact to
                                                    17   certify a class. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1988) (quoting
                                                    18   Fed. R. Civ. P. 23(a)(2)); Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir.
                                                    19   2013) (emphasis in original) (quoting Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589
                                                    20   (9th Cir. 2012)). The focus is on whether certification will offer a more economical
                                                    21   approach to resolving the underlying disputes than would individual litigation. Falcon, 457
                                                    22   U.S. at 155. There must be a “common contention of such a nature that it is capable of
                                                    23   classwide resolution-which means that determination of its truth or falsity will resolve an
                                                    24   issue that is central to the validity of each one of the claims in one stroke.” Dukes, 131 S.
                                                    25   Ct. at 2551. Even where the circumstances for each class member varies, commonality is
                                                    26   satisfied if there is a common core of factual or legal issues with the rest of the class. Parra
                                                    27
                                                         2
                                                          Mr. Chadha found 115 call recordings without a proper recording disclosure. Chadha Decl., ¶ 11.
                                                    28   That number was then reduced to 96 after Mr. Hansen performed his scrub for calls to unique cell
                                                         phone numbers only. Hansen Decl., ¶ 23.

                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              8
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 19 of 35



                                                     1   v. Bashas', Inc., 536 F.3d 975, 978 (9th Cir. 2008). Certification is appropriate where the
                                                     2   “classwide proceeding [will] generate common answers apt to drive the resolution of the
                                                     3   litigation.” Dukes, 131 S.Ct. at 2551.
                                                     4           Common questions of law and fact in this case include, but are not necessarily limited
                                                     5   to, whether: (1) pursuant to a policy3 to record calls, OCWEN audio recorded; (2) at least
                                                     6   one outgoing call; (3) to persons who are California customers; (4) called on their cellular
                                                     7   telephone; (5) having a California area code; 4 (6) where no recording disclosure was
                                                     8   provided before any recording of the customer’s communication took place; or alternatively,
                                                     9   was not provided at the outset of the call; and whether (7) damages are awarded on a per
Kazerouni Law Group, APC




                                                    10   violation basis for violations in 2015. See FAC, ¶¶ 1, 3, and 45.
                                                    11           Mr. Chadha has already manually listed to the 3,725 call recordings made by
                           Costa Mesa, California




                                                    12   Defendant on November 23, 2015 for outgoing calls. [Chadha Decl., ¶¶ 4-11.] After
                                                    13   manual review of the recordings by Mr. Chadha (finding 115 recordings that were a
                                                    14   violation out of 890 connected calls, id. at ¶ 8), and based on further analysis by Plaintiff’s
                                                    15   expert Mr. Hansen, Plaintiff has determined that on 96 recorded calls involving unique cell
                                                    16   phone numbers with a California area code, no recording advisement was given during the
                                                    17   first minute and thirty seconds of each call. [Hansen Decl., ¶¶ 11-23; see also, Chadha
                                                    18   Decl., ¶¶ 5-11]. Mr. Hansen scrubbed the telephone phone numbers to determine which
                                                    19   were cell phones numbers. Hansen Decl., ¶ 11-22. Mr. Hansen then combined the data
                                                    20   from Mr. Chadha with the results of his cell phone scrub to produce a file identifying the
                                                    21   unlawfully recorded calls for that single day. Id. at ¶ 23. The same process can be easily
                                                    22   and quickly followed for the one-month proposed Class period should that data be provided
                                                    23   by OCWEN. Id. at ¶ 24; Chadha Decl., ¶ 13.
                                                    24
                                                    25   3
                                                           See Goodman Depo., 19:6-11; see also, Exhibit B to Ibey Decl., ¶ 22 (Response to RFA, No. 12);
                                                    26   Dkt. No. 77, ¶ 15-17.
                                                         4
                                                           See Exhibit F to Ibey Decl., ¶ 26 (OCWEN agreed to limit the production of call records for
                                                    27   November 23, 2015 to cellular telephones with California area codes only). See generally, Exhibit
                                                         D to Ibey Decl., ¶ 24 (explaining Defendant’s responses to Plaintiff’s Special Interrogatories, Nos.
                                                    28   11 and 12, and how Defendant collected various information).


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              9
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 20 of 35



                                                     1           Thus, Plaintiff has identified several common questions that can be answered based
                                                     2   on Defendant’s own business records, which will drive the resolution of the litigation. See
                                                     3   Saulsberry v. Meridian Fin. Servs., No. CV 14-6256 JGB (JPRx), 2016 U.S. Dist. LEXIS
                                                     4   86419, at *45 (C.D. Cal. Apr. 14, 2016) (finding the “IPA Late Advisory Cell Phone
                                                     5   putative class members are common with regards to the question of whether a notification
                                                     6   must be made with the first 30 seconds of a call.); Raffin, 2017 U.S. Dist. LEXIS 5311, at
                                                     7   *14-15 (finding commonality in CIPA case where the defendant relied on agents to give a
                                                     8   call recording advisement based on a script that required verification of identification
                                                     9   before the agent was instructed to advise of call recording).
Kazerouni Law Group, APC




                                                    10                    2.        Predominance of Common Issues
                                                    11           Rule 23(b)(3) requires that “questions of law or fact common to the members of the
                           Costa Mesa, California




                                                    12   class predominate over any questions affecting only individual members, and that a class
                                                    13   action is superior to other methods for the fair and efficient adjudication of the
                                                    14   controversy.” Fed. R. Civ. P. 23(b)(3); Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d
                                                    15   1168, 1175-76 (9th Cir. 2010). “The Rule 23(b)(3) predominance inquiry tests whether
                                                    16   proposed classes are sufficiently cohesive to warrant adjudication by representation.”
                                                    17   Hanlon v. Chrysler Corp., 150 F.3d at 1022 (quoting Amchem Prods., Inc. v. Windsor, 521
                                                    18   U.S. 591 (1997)). “Court[s] looks at common factual link[s] between all class members
                                                    19   and the defendants for which the law provides a remedy.” Abels v. JBC Legal Group, P.C.,
                                                    20   227 F.R.D. 541, 547 (N.D. Cal. 2005). Moreover, “[i]Implicit in…the predominance test
                                                    21   is…that the adjudication of common issues will help achieve judicial economy.” Valentino
                                                    22   v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996).
                                                    23                         i.   Several issues of fact and law are subject to common proof
                                                    24           Mr. Franklin has already identified several common issues above. Virtually all of
                                                    25   the issues of law and fact are common to the Class and Sub-class, based on Defendant’s
                                                    26   own call detail records and call recordings.
                                                    27           The Court in Raffin found predominance of common issues in a similar CIPA case.
                                                    28   In Raffin, common issues predominated where the defendant had a policy that relied on


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              10
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 21 of 35



                                                     1   agents to verbally issue a scripted advisory of call recording but would not provide the
                                                     2   advisory until verifying the identity of the other party. The Court explained that due to the
                                                     3   script and “[b]ecause every putative class member was subject to this policy on a uniform
                                                     4   basis, determining consent to record can be accomplished without resort to individualized
                                                     5   proof.” Raffin, 2017 U.S. Dist. LEXIS 5311, at *24. Similar to Raffin, OCWEN relies on
                                                     6   agents to give a recording advisory based on a script. And although OCWEN’s script in
                                                     7   2015 has changed to give the advisory prior to verifying the called person’s identity,
                                                     8   whereas in Raffin the order was reversed, the evidence shows that no recording disclosure
                                                     9   was provided by OCWEN’s agents during the first minute and thirty seconds of 96 calls
Kazerouni Law Group, APC




                                                    10   on November 23, 2015. [Hansen Decl., ¶ 23; Chadha Decl., ¶¶ 5-11; see also, Exhibits I
                                                    11   and J to Ibey Decl., ¶¶ 29-30].
                           Costa Mesa, California




                                                    12           Moreover, in Reyes, the Court found common issues predominated. Reyes v. Educ.
                                                    13   Credit Mgmt. Corp., 322 F.R.D. 552, 560-563 (S.D. Cal. 2017). Although that decision
                                                    14   was subsequently vacated and remanded for further proceedings (Reyes v. Educ. Credit
                                                    15   Mgmt. Corp., 773 F. App'x 989 (9th Cir. 2019)), the issue on appeal concerned standing
                                                    16   where it was unclear whether the plaintiff heard the call recording, Id. at 990. Nevertheless,
                                                    17   the reasoning for finding predominance by the District Court was sound and presented facts
                                                    18   similar to those here.
                                                    19           Specifically, Reyes argued that common issues predominated by looking to i) the
                                                    20   defendant’s failure to obtain express consent from borrowers, ii) defendant’s reliance on
                                                    21   prerecorded message to advise of call recording, iii) the defendant’s admitted use of a
                                                    22   settling where 27 percent of its phone lines where a prerecorded voice was not played, iv)
                                                    23   and the defendant’s own records of calls. Reyes v. Educ. Credit Mgmt. Corp., 322 F.R.D.
                                                    24   552, 560 (S.D. Cal. 2017). Here, common issues also predominate, and Mr. Franklin looks
                                                    25   to similar evidence such as OCWEN’s reliance on agents to use a script to give a recording
                                                    26   advisement (Goodman Depo., 28:4-24; 39:2-16), evidence that OCWEN did not give a
                                                    27   recording disclosure on approximately 10.7% of its connected outgoing calls on November
                                                    28   23, 2015, and OCWEN’s own detailed business records of the calls and the actual call


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              11
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 22 of 35



                                                     1   recordings. Defendant cannot reasonable dispute that no recording advisement was given
                                                     2   to Mr. Franklin on November 23, 2015, as a transcription of the call is submitted here as
                                                     3   evidence, transcribed by a court reporter. [Exhibit H to Ibey Decl., ¶ 28].
                                                     4           The predominance test here is satisfied because this case presents several class-wide
                                                     5   issues with one overarching class-wide issue at its heart: OCWEN’s improper practice of
                                                     6   audio recording its outgoing calls without a call recording advisement either before the
                                                     7   customer’s communication took place or at the outset of each call. Certifying this case as
                                                     8   a class action will produce common answers sought by the parties, including whether such
                                                     9   practice by Defendant violates CIPA. As in Zaklit v. Nationstar Mortg. LLC, No. 5:15-cv-
Kazerouni Law Group, APC




                                                    10   2190-CAS(KKx), 2017 U.S. Dist. LEXIS 117341, at *16 n.2 (C.D. Cal. July 24, 2017),
                                                    11   Mr. Franklin has “demonstrated a plausible class-wide method of proof and ha[s] thus
                           Costa Mesa, California




                                                    12   satisfied [his] burden on a motion for class certification.” In fact, Plaintiff has already
                                                    13   identified the 96 unique cell phone numbers making up the Sub-Class. [Hansen Decl., ¶
                                                    14   23.]
                                                    15           Further, damages are the same per class member, as this Court previously ruled that
                                                    16   statutory damages of $5,000 pre-2017 amendment are not awarded on a per violation basis.
                                                    17   Franklin, 2018 U.S. Dist. LEXIS 193485, at *18. This is a common question of law. Even
                                                    18   if damages were to be awarded on a per violation basis, the Ninth Circuit has explained
                                                    19   that “damages calculations alone cannot defeat certification.” Yokoyama v. Midland Nat'l
                                                    20   Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010).
                                                    21                      ii.    The required timing of a recording disclosure is a merits issue
                                                    22           Whether the call recording disclosure must be given before the communication of
                                                    23   the customer takes place (in other words, before Defendant records the words of the
                                                    24   customer), or whether the recording advisement must only be made at the outset of the call,
                                                    25   is a merits question that need not be resolved on the present motion. While the California
                                                    26   Supreme Court in Kearney referred to the “outset” of the communication without defining
                                                    27   that term (Kearney, 39 Cal. 4th at 118), the Raffin Court held that “at the start of a
                                                    28   conversation, before any recording of another party's communication has taken place, that


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              12
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 23 of 35



                                                     1   party must be informed that the conversation is being recorded.” Raffin, 2017 U.S. Dist.
                                                     2   LEXIS 5311, at *23 (finding predominance of common issues in CIPA case). Whichever
                                                     3   may be the correct legal requirement for the timing of the disclosure, OCWEN failed to
                                                     4   properly advise the Class and Sub-class members of call recording.
                                                     5                     iii.    Defendant’s asserted consent defense
                                                     6           Defendant may contend that not all issues of law and fact are common, but Plaintiff
                                                     7   notes that Fed. R. Civ. P. 23(b)(3) does not require all issues of law and fact to be subject
                                                     8   to common proof, as even the rule itself recognizes that there may be some issues that are
                                                     9   individualized. Fed. R. Civ. P. 23(b)(3) (“questions of law or fact common to class
Kazerouni Law Group, APC




                                                    10   members predominate over any questions affecting only individual members”). “The
                                                    11   Supreme Court has also observed that the predominance standard is ‘readily met;’ in
                           Costa Mesa, California




                                                    12   consumer class actions.” In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 313 (N.D.
                                                    13   Cal. 2018) (quoting Amchem, 521 U.S. at 624). It is sufficient here that the common issues
                                                    14   predominate over any individual issues. It makes sense to resolve in one California class
                                                    15   action the principal issue concerning the legality of OCWEN’s recording practice in calling
                                                    16   its customers when relying on agents to follow a script to advise of call recording.
                                                    17           Defendant only alleges a few defenses in this action, see Dkt. No. 77, pp. 6-7 (Consent,
                                                    18   Estoppel, Waiver, No Unconsented to Communication, and Statute of Limitations), which are
                                                    19   essentially based on the same evidence. OCWEN confirmed at deposition of its Rule 30(b)(6)
                                                    20   representative (Ms. Goodman) that the defenses are based on the same theory that Mr.
                                                    21   Franklin and the absent class members would have heard a recording disclosure on prior calls.
                                                    22   See Goodman Depo., 65:18-71:18. Defense counsel subsequently confirmed that Defendant
                                                    23   is not relying upon any affirmative defense evidence relating to the putative class members
                                                    24   to oppose class certification that has not already been produced by Defendant in discovery.
                                                    25   [Exhibit G to Ibey Decl., ¶ 27].
                                                    26           Should Defendant argue that there are individual issues of consent because class
                                                    27   members may have been aware that prior calls were recorded, such argument would fail
                                                    28   for two reasons. First, the California Supreme Court has explained that companies may


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              13
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 24 of 35



                                                     1   not audio record calls of consumes without first advising of call recording, as noted in
                                                     2   Kearney, 39 Cal. 4th at 118. This means OCWEN must advise of call recording as to each
                                                     3   and every call it chooses to record. For example, advising of recording on a call in the year
                                                     4   2014 would not amount to consent to recording calls with the called party in 2015, or in
                                                     5   perpetuity. See generally, Kearney, 39 Cal. 4th 95, 118 n.10 (“… in the absence of such an
                                                     6   advisement, a California consumer reasonably would anticipate that such a telephone call
                                                     7   is not being recorded, particularly in view of the strong privacy interest most persons have
                                                     8   with regard to the personal financial information frequently disclosed in such calls.”
                                                     9           Moreover, an actionable violation of section 632 occurs the moment the
Kazerouni Law Group, APC




                                                    10   surreptitious recording is made. Lieberman, 110 Cal. App.4th at 166 (Cal. Ct. App. 2003)
                                                    11   (citing Friddle v. Epstein, 16 Cal. App. 4th 1649, 1660-1661 (1993)). See also, Kight v.
                           Costa Mesa, California




                                                    12   CashCall, Inc., 200 Cal. App. 4th 1377, 1390 (2011) (“an actionable violation of section
                                                    13   632 occurs the moment the surreptitious recording or eavesdropping takes place, regardless
                                                    14   whether it is later disclosed.”) (citations omitted); Vera v. O'Keefe, 791 F. Supp. 2d 959,
                                                    15   962 (S.D. Cal. 2011).
                                                    16           Second, Defendant would not be able to rely on the part of the Raffin opinion where
                                                    17   the defendant made a similar argument, due to distinguishable facts as to the call recording
                                                    18   script used. Raffin, 2017 U.S. Dist. LEXIS 5311, at *18. In Raffin, the agents advised that
                                                    19   all calls are recorded, whereas here, OCWEN merely advises that “this call may be
                                                    20   monitored and recorded,” Goodman Depo., 123:7-127:17 (emphasis added).
                                                    21           Plaintiff contends that even for prior instances when Defendant may have advised
                                                    22   at of call recording during the first minute and thirty seconds of its outgoing calls (prior to
                                                    23   the class period), sufficient notice of call recording is not provided under CIPA because
                                                    24   Defendant merely states “this” call “may” be recorded, meaning that particular call, which
                                                    25   is equivocal due to the word “may”. As the Ninth Circuit stated in a Title III wiretapping
                                                    26   case, “foreseeability of monitoring is insufficient to infer consent.” United States v. Staves,
                                                    27   383 F.3d 977, 981 (9th Cir. 2004).
                                                    28


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              14
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 25 of 35



                                                     1           The word “may” could just as easily mean the call was not being recorded. See
                                                     2   “May,” https://www.collinsdictionary.com/us/dictionary/english/may (accessed March 9,
                                                     3   2020) (“You use may to indicate that there is a possibility that something is true, but you
                                                     4   cannot be certain”; or “You use may to indicate that something is sometimes true or is true
                                                     5   in some circumstances.”) (emphasis added). But this is a merits question – and also a
                                                     6   common question – to be determined at a later time.
                                                     7                     iv.     Defendant’s asserted statute of limitations defense
                                                     8           Should Defendant contend in its opposition that whether the claims of Plaintiff and
                                                     9   the class members are time-barred presents an individualized issue, that would not be the
Kazerouni Law Group, APC




                                                    10   case. Again, Defendant did not advise of call recording at the outset of every call, and even
                                                    11   if it had advised of call recording on prior calls, the agent was not instructed to advise that
                           Costa Mesa, California




                                                    12   “all” calls are recorded. Thus, Defendant’s customers would not know that a particular
                                                    13   call was being recorded without the advisement at the outset of the calls.
                                                    14           As explained above, the OCWEN agents were instructed to state only that “this call
                                                    15   may” be recorded, which is also equivocal and does not put Defendant’s customers on
                                                    16   notice of call recording for future calls or even that very call due to the use of the word
                                                    17   “may”. Indeed, Mr. Franklin did not learn that Defendant’s call to him on November 23,
                                                    18   2015 was audio recorded until after initiating separate TCPA litigation where the recording
                                                    19   was produced in or around late 2017 or early 2018. [Franklin Decl., ¶¶ 10-14; FAC, ¶¶ 26-
                                                    20   27].
                                                    21           Plaintiff has thus shown several common issues of law and fact that predominate over
                                                    22   any individual issues. Certifying the proposed Class and Sub-class would reduce the
                                                    23   burden on the courts that would arise from many separate, yet virtually identical CIPA
                                                    24   claims based on Defendant unlawful audio recording advisement practice. It would also
                                                    25   avoid duplicative discovery requests and likely result in a more expedient recovery for
                                                    26   class members who would not have to seek individual legal representation once they
                                                    27   became aware of their rights against Defendant, if at all. See Ronquillo-Griffin, 2019 U.S.
                                                    28   Dist. LEXIS 79021, at *9 (“The common questions of whether Defendants recorded class


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              15
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 26 of 35



                                                     1   members’ calls without their permission and whether Defendants failed to provide a call
                                                     2   recording disclosure at the beginning of the call predominate over individual questions.”).
                                                     3           D.       Typicality
                                                     4           Rule 23(a)(3) requires that the claims of the representative parties be typical of the
                                                     5   claims of the class. The typicality requirement serves to “assure that the interest of the
                                                     6   named representative aligns with the interests of the class.” Hanon, 976 F.2d at 508.
                                                     7   Typicality refers to the nature of the claim or defense of the class representative and not
                                                     8   on facts surrounding the claim or defense. Id. (Italics added.)
                                                     9           A claim is typical if it “arises from the same event or practice or course of conduct
Kazerouni Law Group, APC




                                                    10   that gives rise to the claims of other class members and . . . [is] based on the same legal
                                                    11   theory.” H. Newberg, Newberg on Class Actions § 1115(b) (1st Ed. 1977). Typicality is
                           Costa Mesa, California




                                                    12   met if the claims of each class member arise from the same “course of conduct” (Armstrong
                                                    13   v. Davis, 275 F.3d 849, 869 (9th Cir. Cal. 2001), and the defendant’s liability turns on
                                                    14   “similar legal argument” Id. at 868. The typicality requirement focuses on a comparison
                                                    15   of the named plaintiffs’ claims with those of the class. Id. at 868-69. “[T]he injuries [must]
                                                    16   result from the same, injurious course of conduct.” Id. at 869. But the claims “need not be
                                                    17   substantially identical.” Parsons v. Ryan, 754 F.3d 657, 685 (9th June 5,
                                                    18   2014) (quoting Hanlon, 150 F.3d at 1020).
                                                    19           Mr. Franklin is a California resident, who was, and is, a customer of OCWEN. [FAC,
                                                    20   ¶¶ 12, 17; Franklin Decl., ¶¶ 3, 5, 7]. The absent class members are also persons in California
                                                    21   and customers of Defendant who suffered the same harm in the same manner as Mr. Franklin,
                                                    22   in that Defendant audio recorded at least one outgoing call to Mr. Franklin and the absent
                                                    23   class members while they were using their cellular telephones, without a recording
                                                    24   advisement having been given at the outset of outgoing calls. [See FAC, ¶¶ 9, 41, 46; Hansen
                                                    25   Decl., ¶ 23; Chadha Decl., ¶¶ 5-11; see also, Exhibits I and J to Ibey Decl., ¶¶ 29-30].
                                                    26           As noted before, Mr. Franklin did not become aware that Defendant had audio
                                                    27   recorded its call him on November 23, 2015, until after conducting discovery in separate
                                                    28   litigation. [Franklin Decl., ¶ 10-14]. See also, Franklin, 2018 U.S. Dist. LEXIS 193485,


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              16
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 27 of 35



                                                     1   at *8. The Class and Sub-class member were likely also unaware the calls were being
                                                     2   recorded by Defendant, due to the lack of recording disclosure. The California Supreme
                                                     3   Court has noted that “California consumers are accustomed to being informed at the outset
                                                     4   of a telephone call whenever a business entity intends to record the call,” Kearney, 39 Cal.
                                                     5   4th at 118 n.10.
                                                     6           Mr. Franklin’s CIPA claims are typical of those of the class members, as the harm
                                                     7   suffered by Mr. Franklin (the proposed class representative) is identical to the type of harm
                                                     8   suffered by the absent class members, in that their statutory rights to privacy under CIPA
                                                     9   were violated by Defendant through its practice of failing to advise of call recording on each
Kazerouni Law Group, APC




                                                    10   outgoing call. See Ades, U.S. Dist. LEXIS 129689, at *26 (finding typicality in CIPA action
                                                    11   where plaintiffs “allege a course of conduct by Omni common to the class, and privacy
                           Costa Mesa, California




                                                    12   invasions typical to those of the class generally.”) Mr. Franklin alleges the same legal
                                                    13   theories as the proposed Class and Sub-class members based on the common course of
                                                    14   conduct engaged in by Defendant in calling its customers. [FAC, ¶¶ 1, 3, 18-38, 52-59]. Mr.
                                                    15   Franklin and the Class also seek injunctive relief to stop or correct OCWEN’s practice with
                                                    16   regard to audio recording calls without a recording advisement at the outset of each and
                                                    17   every call. Id. at ¶ 39. Thus, there is no danger that Mr. Franklin may be preoccupied with
                                                    18   any unique defense, see Hanon, 976 F.2d at 508.
                                                    19           E.       Adequacy of Representation
                                                    20           For the fourth requirement under Rule 23(a)(4), the Court asks two questions: “(1)
                                                    21   Do the representative plaintiffs and their counsel have any conflicts of interest with other
                                                    22   class members, and (2) will the representative plaintiffs and their counsel prosecute the
                                                    23   action vigorously on behalf of the class?” Staton v. Boeing Co., 327 F.3d 938, 957 (2003);
                                                    24   Fed. R. Civ. P. 23(g)(1)(B).
                                                    25           Mr. Franklin is generally familiar with the litigation and past mediation efforts; and
                                                    26   through motion practice and conducting written and oral deposition discovery, has and will
                                                    27   continue to fairly, responsibly, vigorously, and adequately represented the interests of the
                                                    28   class members whose statutory rights under CIPA were violated by Defendant. [See


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              17
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 28 of 35



                                                     1   Franklin Decl., ¶¶ 3-4, 15-16, and Exhibit A thereto (see Franklin Depo., 23:1-18); see
                                                     2   also, Dkt. Nos. 21, 48, 55]. Mr. Franklin understands the duties of acting as class
                                                     3   representative, including the responsibility of seeing that his legal counsel prosecute the
                                                     4   case on behalf of the class, not just himself. [Franklin Decl., ¶ 15].
                                                     5           Mr. Franklin’s attorneys who seek to be appointed Class Counsel (Abbas
                                                     6   Kazerounian, Jason A. Ibey and Ryan McBride) have considerable experience prosecuting
                                                     7   consumer class actions, including those under CIPA, and they will continue to fairly and
                                                     8   adequately represent the absent class members. [Kazerounian Decl., ¶¶ 8-53; Ibey Decl.,
                                                     9   ¶¶ 5, 7-19; see also, Declaration of Ryan McBride (“McBride Decl.”), ¶¶ 5-13; Franklin
Kazerouni Law Group, APC




                                                    10   Depo., 23:1-8.]
                                                    11           There are no known conflicts in this case (Kazerounian Decl., ¶ 7; Ibey Decl., ¶ 6;
                           Costa Mesa, California




                                                    12   McBride Decl., ¶ 6; Franklin Decl., ¶¶ 18-20), and it is highly unlikely that a conflict would
                                                    13   exist, given the repeat failure of Defendant to advise of call recording on its outbound calls,
                                                    14   and statutory remedies and including injunctive relief sought. Apart from any service
                                                    15   award, Mr. Franklin will receive the same awards as class members. See Yoshioka v.
                                                    16   Charles Schwab Corp., 2011 U.S. Dist. LEXIS 147483, *18 (N.D. Cal. Dec. 22, 2011)
                                                    17   (“apart from [his] proposed incentive award, []he will receive the same relief as the class
                                                    18   …”). Therefore, the adequacy prerequisite is satisfied, both in terms of the class counsel
                                                    19   and class representative. The Court should appoint Mr. Franklin as Class Representative;
                                                    20   and appoint Abbas Kazerounian, Jason A. Ibey and Ryan McBride of Kazerouni Law
                                                    21   Group, APC as Class Counsel.
                                                    22           F.       The Court Should Certify an Injunctive Relief Class Under Rule
                                                    23                    23(b)(2)
                                                    24           Certification of an injunctive relief class here is appropriate to stop or correct
                                                    25   OCWEN unlawful practice of failing to advise of call recording at the outset of each of its
                                                    26   outgoing calls, which harms the privacy of its California customers. Traditionally, courts
                                                    27   have ruled that certification under Rule 23(b)(2) is appropriate only where injunctive relief
                                                    28   is the predominant form of relief sought, see Zinser v. Accufix Research Inst., Inc., 253


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              18
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 29 of 35



                                                     1   F.3d 1180, 1195 (9th Cir. 2001); however, the Supreme Court has begun to call this narrow
                                                     2   construction into question. See Wal-Mart v. Dukes, 131 S.Ct. at 2560; Ellis v. Costco
                                                     3   Wholesale Corp., 657 F.3d 970, 986 (9th Cir. 2011). And “[a]lthough the rule is silent as
                                                     4   to this issue, … ‘[c]lass actions certified under Rule 23(b)(2) … may include cases that
                                                     5   also seek monetary damages.’” Molski v. Gleich, 318 F.3d 937, 947 (9th Cir.
                                                     6   2003) (quoting Probe v. State Teachers' Ret. Sys., 780 F.2d 776, 780 (9th Cir. 1986)).
                                                     7                    1.       Class Certification under F.R.C.P. 23(b)(2)
                                                     8           Certification under Rule 23(b)(2) requires that “the party opposing the class has
                                                     9   acted or refused to act on grounds that apply generally to the class so that final injunctive
Kazerouni Law Group, APC




                                                    10   relief or corresponding declaratory relief is appropriate respecting the class as a whole.”
                                                    11   Fed. R. Civ. P. 23(b); Cholakyan v. Mercedes-Benz, USA, LLC, 281 F.R.D. 534, 558 (C.D.
                           Costa Mesa, California




                                                    12   Cal. 2012) (quoting 7AA Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,
                                                    13   Federal Practice and Procedure: Civil 3d § 1775, at 41 (2005)). A Rule 23(b)(2) class “need
                                                    14   not meet the predominance and superiority requirements” as it does under Rule 23(b)(3),
                                                    15   however, “the class claims must be cohesive.” Carr v. Tadin, Inc., No. 12-CV-3040 JLS
                                                    16   (JMA)) 2014 U.S. Dist. LEXIS 179835, *9 (S.D. Cal. Apr. 18, 2014) (citation omitted).
                                                    17                    2.       Permanent injunction sought
                                                    18           Cal. Pen. Code § 637.2(b) provides for injunctive relief, which is requested by Mr.
                                                    19   Franklin. See FAC, ¶¶ 1, 39, 43, 45(f), 51, and Prayer for Relief; [Franklin Decl., ¶ 4]. An
                                                    20   order prohibiting OCWEN from audio recordings its outgoing calls without first advising
                                                    21   of call recording, or to strengthen its current policies to better ensure compliance, will serve
                                                    22   to protect the California class members and future California customers of Defendant.
                                                    23           Mr. Franklin and each class member were harmed in the same manner when OCWEN
                                                    24   invaded their privacy by recording calls to them without first advising of call recording.
                                                    25   OCWEN will likely continue to harm Mr. Franklin and other California customers in the
                                                    26   absence of an injunction. Without an injunction, Defendant would otherwise be free to
                                                    27   continue its seriously deficient audio recording advisement practices in which OCWEN fails
                                                    28


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              19
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 30 of 35



                                                     1   to advise of call recording approximately 10.7% of the time (as noted above); and even when
                                                     2   a recording advisement is sometimes given, the advisement is still non-compliant because it
                                                     3   does not state that this call is being recorded or all calls are recorded.
                                                     4           Defendant could, and should, implement corrective policies to (1) cease audio
                                                     5   recording its outgoing calls unless a call recording advisement is given before starting the
                                                     6   recording or at the outset of each call, depending on how the Court rules on the merits; and
                                                     7   (2) clearly provide in the recording advisement that “this call is being recorded” or that “all
                                                     8   calls” are recorded. This description of the injunction by Mr. Franklin is sufficient at this
                                                     9   stage. See B.K. v. Snyder, 922 F.3d 957, 972 (9th Cir. 2019).
Kazerouni Law Group, APC




                                                    10           Mr. Franklin’s requested remedy is the appropriate remedy for a class action under
                                                    11   Rule 23(b)(2), which “applies only when a single injunction or declaratory judgment would
                           Costa Mesa, California




                                                    12   provide relief to each member of the class” (Dukes, 131 S.Ct. at 2557). In Yoshioka v.
                                                    13   Charles Schwab Corp., the court explained, “[t]he key to the (b)(2) class is the indivisible
                                                    14   nature of the injunctive or declaratory remedy warranted—the notion that the conduct is such
                                                    15   that it can be enjoined or declared unlawful only as to all of the class members or as to none
                                                    16   of them.” 2011 U.S. Dist. LEXIS at *20 (citing Dukes, 131 S. Ct. at 2557). This requirement
                                                    17   was satisfied in Yoshioka because the requested relief, and the relief to be provided, would
                                                    18   apply class-wide. Id. That is the case here as well.
                                                    19                    3.       Standing for prospective injunctive relief
                                                    20           This Court previously denied OCWEN’s motion to dismiss for lack of Article III
                                                    21   standing to assert CIPA claims. Franklin v. Ocwen Loan Servicing, LLC, No. 17-cv-02702-
                                                    22   JST, 2017 U.S. Dist. LEXIS 180455, at *5 (N.D. Cal. Oct. 31, 2017). Here, Mr. Franklin
                                                    23   has Article III standing to pursue prospective injunctive relief to prevent future harm to
                                                    24   Defendant’s customers and future customers. “Where standing is premised entirely on the
                                                    25   threat of repeated injury, a plaintiff must show ‘a sufficient likelihood that he will again be
                                                    26   wronged in a similar way.’” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 967, (9th
                                                    27   Cir. 2018) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). The “[courts]
                                                    28   must examine the questions realistically: we must reject the temptation to parse too finely,


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              20
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 31 of 35



                                                     1   and consider instead the context of the inquiry.” Armstrong v. Davis, 275 F.3d at
                                                     2   867, abrogated on other grounds by Johnson v. California, 543 U.S. 499 (2005).
                                                     3           OCWEN’s illegal audio recording advisement practice is not obvious to its customers
                                                     4   because a customer could not know that a particular call was actually being recorded unless
                                                     5   OCWEN disclosed that fact. In other words, due to OCWEN’s omissions in failing to advise
                                                     6   of call recording, Mr. Franklin and the class would likely suffer continued violations of their
                                                     7   privacy protected by CIPA. Mr. Franklin first learned that OCWEN recording its call to him
                                                     8   on November 23, 2015, through separate TCPA litigation. [Franklin Decl., ¶¶ 10-14;
                                                     9   Franklin Depo., 58:2-20; McBride Decl., ¶¶ 15-16].
Kazerouni Law Group, APC




                                                    10           Mr. Franklin faces the threat of imminent or actual harm from the lack of call
                                                    11   recording advisement at the outset of on each call from Defendant, who services Mr.
                           Costa Mesa, California




                                                    12   Franklin’s mortgage and called him for debt collection purposes. [Dkt. No. 77, ¶¶ 18-21;
                                                    13   FAC, ¶¶ 17, 18-20; Franklin Decl., ¶¶ 3-14; Franklin Depo., 58:2-20; Goodman Depo., 98:8-
                                                    14   23]. Without a clear call recording advisement on each call, Mr. Franklin would not know
                                                    15   which calls are recorded and which ones are not. See Carr v. Tadin, Inc., 2014 U.S. Dist.
                                                    16   LEXIS 179835, at *1-2 (approving settlement for injunctive relief under the CLRA, where
                                                    17   it was alleged the defendant there made uniform misrepresentations on product labels); see
                                                    18   also, Lejbman v. Transnational Foods, Inc., 2018 U.S. Dist. LEXIS 40244, at *18 (S.D.
                                                    19   Cal. Mar. 12, 2018) (standing where plaintiff indicated she “would like to, and intends to,
                                                    20   continue purchasing the Product in the future,” but she can no longer rely on the truth and
                                                    21   accuracy of defendants’ products).
                                                    22           The requested injunctive relief will prevent future injury to Mr. Franklin and the
                                                    23   Class members. See, B.K., 922 F.3d at 967 (“If those allegedly deficient policies and
                                                    24   practices are abated by an injunction, that harm may be redressed by a favorable court
                                                    25   decision.”); see also, Kline v. Dymatize Enters., LLC, No. 15-CV-2348-AJB-RBB, 2016
                                                    26   U.S. Dist. LEXIS 142774, at *12 (S.D. Cal. Oct. 13, 2016) (“the injunctive relief sought
                                                    27   applies generally to the class, as Plaintiffs seek an order from the Court requiring Defendant
                                                    28   to comply with the relevant consumer protection laws by making changes to its product


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              21
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 32 of 35



                                                     1   packaging.”) Mr. Franklin therefore has Article III standing to obtain injunctive relief.
                                                     2   Certification under Rule 23(b)(2) here is necessary and appropriate. Raffin, 2017 U.S. Dist.
                                                     3   LEXIS 5311, at *27 (certifying Rule 23(b)(2) class for CIPA claims based on a defendant’s
                                                     4   deficient policy).
                                                     5           G.       The Court Should Separately Certify a Statutory Damages Class Under
                                                     6                    Rule 23(b)(3)
                                                     7           Certification of a separate statutory damages class under Rule 23(b)(3) is also
                                                     8   appropriate here. Courts have stated that a Rule 23(b)(2) and a separate Rule 23(b)(3) class
                                                     9   may be certified where appropriate. In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 977
Kazerouni Law Group, APC




                                                    10   (C.D. Cal. 2015) (“[T]he court can separately certify an injunctive relief class and, if
                                                    11   appropriate, also certify a Rule 23(b)(3) damages class”); Kartman v. State Farm Mut.
                           Costa Mesa, California




                                                    12   Auto. Ins. Co., 634 F.3d 883, 895 (7th Cir. 2011), cert. denied 565 U.S. 878 (2011)
                                                    13   (citations omitted). See also, Raffin, 2017 U.S. Dist. LEXIS 5311, at *25 (C.D. Cal. Jan.
                                                    14   3, 2017) (certifying a separate damages and injunctive relief class in CIPA action)
                                                    15           Plaintiff has already shown that common issues predominate, above (Section V.C.).
                                                    16   Therefore, Plaintiff need only satisfy the four remaining requirements of Rule 23(b)(3)
                                                    17   referred to as superiority, see Zinser, 253 F.3d at 1190-92.
                                                    18                    1.       Interests of Class Members
                                                    19           Class treatment would increase the California class members’ access to redress by
                                                    20   unifying what otherwise may be multiple small claims. Each class member will not have
                                                    21   to litigate numerous and substantial issues to establish his or her right to recover
                                                    22   individually. The class action mechanism of redress here is particularly important when the
                                                    23   claims involve surreptitious call recording practices of Defendant that are not obvious to
                                                    24   absent class members. See FAC, ¶¶ 30, 33, 46, 37 and 53.
                                                    25           The Class members would be unaware of their rights against Defendant under CIPA
                                                    26   due to Defendant’s omissions – its failure to advise of call recording. See generally, Jean R.
                                                    27   Sternlight and Elizabeth J. Jensen, Mandatory Arbitration: Using Arbitration to Eliminate
                                                    28   Consumer Class Actions: Efficient Business Practice or Unconscionable Abuse, 67 Law &


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              22
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 33 of 35



                                                     1   Contemp. Prob. 75, 88 (2004) (“often consumers do not know that a potential defendant's
                                                     2   conduct is illegal … ‘[w]hen they are being charged an excessive interest rate … for example,
                                                     3   few know or even sense that their rights are being violated’”).
                                                     4                    2.       Extent and nature of other litigation
                                                     5           Plaintiff is aware of no competing class action against Defendant for violations of
                                                     6   Cal. Pen. Code § 632.7. A single class action is preferable to multiple separate actions,
                                                     7   especially where Plaintiff seeks injunctive relief. See e.g., Westways World Travel, Inc. v.
                                                     8   AMR Corp., 218 F.R.D. 223, 236-37 (C.D. Cal. 2003) (“Where common questions
                                                     9   ‘predominate,’ a class action can…avoid inconsistent outcomes…”); Fed. R. Civ. P. 23(b)(3)
Kazerouni Law Group, APC




                                                    10   advisory committee's note (1966). If this present case were broken up into several cases,
                                                    11   each seeking injunctive relief, each of these hypothetical courts may order OCWEN to
                           Costa Mesa, California




                                                    12   change its recording practices in different ways that may create conflicting results.
                                                    13           To the extent there are individual lawsuits under CIPA against Defendant,
                                                    14   Defendant cannot show that statutory damages under CIPA of $5,000 (which this Court
                                                    15   has ruled is not calculated pre-2017 amendment on a per violation basis) is sufficient to
                                                    16   motivate hundreds or thousands of absent class members to file suit for recovery, especially
                                                    17   where CIPA does not expressly provide for recovery of attorneys’ fees – it is not a fee
                                                    18   shifting statute (Cal. Pen. Code § 637.2). See Ades, 2014 U.S. Dist. LEXIS 129689, at *43
                                                    19   (finding “$5,000 in damages is [not] so clearly sufficient to motivate individual litigation
                                                    20   involving complex factual and legal issues as to weigh against class certification.”)
                                                    21                    3.       Desirability of concentrating litigation in the forum
                                                    22           Since this is a California-only class action, the class members reside in this judicial
                                                    23   district and throughout the State of California, with the named Plaintiff located in Contra
                                                    24   Costa, California (FAC, ¶ 12; Franklin Decl., ¶ 5). OCWEN services the mortgages of
                                                    25   California customers (FAC, ¶¶ 1, 4, 9, 15, 34; see also, Franklin Depo., 39:2-10; Goodman
                                                    26   Depo., 91:3-21), and called thousands of class members (its customers) with a California
                                                    27   area code, thus making it desirable to concentrate the litigation here. Further, the
                                                    28   “presentation of the evidence in one consolidated action will reduce unnecessarily


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              23
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 34 of 35



                                                     1   duplicative litigation and promote judicial economy.” Galvan v. KDI Distrib., No. SACV
                                                     2   08-0999-JVS (ANx), 2011 U.S. Dist. LEXIS 127602, * 37 (C.D. Cal. Oct. 25, 2011).
                                                     3                    4.       Manageability
                                                     4           A class action here will provide no manageability concerns in seeking injunctive
                                                     5   relief and the statutory damages under CIPA (Cal. Pen. Code § 637.2), as the proposed
                                                     6   Class and Sub-class is limited to California customers whose calls from Defendant to their
                                                     7   cell phone were audio recorded without a call recording advise at the outset of the calls.
                                                     8   Defendant’s Rule 30(b)(6) representative testified that for the calls on November 23, 2015,
                                                     9   OCWEN can identify the property address for the loan, name or borrower and co-borrower,
Kazerouni Law Group, APC




                                                    10   emails address where available, and it is “a normal business practice of Defendant to
                                                    11   maintain contact information for loans that it services.” Exhibit E to Ibey Decl., 25.
                           Costa Mesa, California




                                                    12   Defendant has further stipulated that “Ocwen does not intend in its opposition papers to
                                                    13   use evidence pertaining to affirmative defenses Ocwen may have to the claims of specific
                                                    14   absent class members.” Exhibit G to Ibey Decl., ¶ 27.
                                                    15           Again, Mr. Chadha has listened to the universe of audio recordings for the date of
                                                    16   November 23, 2015 and determined on which calls Defendant did not provide a call
                                                    17   recording advisement during the first minute and 30 seconds of the call for the sub-class,
                                                    18   covering a 1-day period. [Chadha Decl., ¶¶ 5-11]. Those results were then cross referenced
                                                    19   with call data provided by Defendant to determine how many unique cellular telephone
                                                    20   numbers are at issue for November 23, 2015, i.e., 96. [Hansen Decl., ¶ 23]. It would not
                                                    21   be challenging for Defendant, or the Court, to review the 96 audio recording files to verify
                                                    22   no audio recording advisement was given at the outset of the calls.
                                                    23           In terms of the proposed class covering a 1-month period, that broader class also
                                                    24   presents no manageability difficulties. Mr. Chahda has indicated that his team could
                                                    25   review 111,720 audio recordings for a call recording advisement in 15 days. [Chadha Decl.,
                                                    26   ¶¶ 12 and 13]. Mr. Hansen would be able to determine which telephone numbers are cell
                                                    27   phone numbers for even 500,000 phone numbers in 2-4 hours. Hansen Decl., 24.
                                                    28           In terms of class notice, Rule 23(c)(2) provides that “individual notice must be sent


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              24
                                                                 Case 3:18-cv-03333-SI Document 88-1 Filed 03/12/20 Page 35 of 35



                                                     1   to all class members whose names and addresses may be ascertained through reasonable
                                                     2   effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). The best practical notice
                                                     3   does not require 100% notice reach. Plaintiff proposes to provide notice to the California
                                                     4   class members by direct mail and/or email based upon Defendant’s own customer records.
                                                     5   [See Goodman Depo., 101:2-12; 104:10-16; Exhibit E to Ibey Decl., ¶ 25]. If there are any
                                                     6   Class members for whom Defendant does not have contact information other than phone
                                                     7   number (which is highly unlikely because OCWEN services their mortgage loans and
                                                     8   presumably would have a mailing address for that purpose), those few persons could even
                                                     9   be manually called by a third-party administrator, for example, to request their current
Kazerouni Law Group, APC




                                                    10   address for class notice purposes, or identified through reverse phone lookup, see Knapper
                                                    11   v. Cox Communs., Inc., 329 F.R.D. 238, 245 (D. Ariz. 2019) (approving of reverse lookup
                           Costa Mesa, California




                                                    12   to identify class members); Barani v. Wells Fargo Bank, N.A., No. 12CV2999-GPC(KSC),
                                                    13   2014 U.S. Dist. LEXIS 49838, at *27 (S.D. Cal. Apr. 9, 2014) (same).
                                                    14           A class action here would thus serve the efficient and appropriate resolution of
                                                    15   Defendant’s alleged violations of the California law under CIPA. Class action treatment
                                                    16   is therefore the superior method of adjudication. See Raffin, 2017 U.S. Dist. LEXIS 5311,
                                                    17   at *24 (finding superiority in CIPA action).
                                                    18   VI.     CONCLUSION
                                                    19           In conclusion, Mr. Franklin respectfully requests the Court grant the Motion for
                                                    20   Class Certification of the Class and Sub-Class under Rule 23(b)(2) for injunctive relief and
                                                    21   separately under Rule 23(b)(3) for statutory damages, appoint Mr. Franklin as the Class
                                                    22   Representative, and appoint attorneys Abbas Kazerounian, Jason A. Ibey and Ryan
                                                    23   McBride of Kazerouni Law Group, APC as Class Counsel.
                                                    24
                                                                                                                      Respectfully submitted,
                                                    25
                                                                                                                      KAZEROUNI LAW GROUP, APC
                                                    26
                                                         Date: March 12, 2020                                         By:/s/ Abbas Kazerounian
                                                    27
                                                                                                                          Abbas Kazerounian
                                                    28                                                                    Attorneys for Plaintiff


                                                         MEMO. OF P. & A. IN SUPP. OF PL.’S MOT. FOR CLASS CERTIFICATION PURSUANT TO FED. R. CIV. P. 23(B)(2) AND (B)(3);
                                                         CASE NO.: 3:18-CV-03333-SI                              25
